Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entry Disposition
The amendments made in the Response After Final Action are not entered. 

Remarks
Applicants’ amendments overcome the 35 U.S.C. 112, second paragraph rejections previously applied to the claims.

Applicants have asserted that the axial bearing limitations of independent Claim 1 are not taught by KOTHNUR (US2009/0098003) because KOTHNUR has two bearings for each shaft not one bearing as recited in Claim 1 (p. 10 of Applicants’ reply, top six (6) lines).  Applicants further assert that an axial bearing works to absorb forces solely parallel to the axis of rotation (last line of p. 9 to the top line of p. 10 of Applicants’ reply).  The Examiner respectfully disagrees with Applicants’ assertions.  The Examiner broadly interprets bearings A1 and A2 in Examiner’s ANNOTATED Fig. 2 of KOTHNUR as axial bearings in that each of A1 and A2 has an axial dimension (this was previously described in the rejection of Claim 1 in the Non-Final Office Action, paragraph #11).  While each of KOTHNUR’s shafts has two bearings as was also described in the rejection of Claim 1 (A2, R2 for shaft 38 and R1, A1 for shaft 40) the Examiner has selected one bearing on each shaft for a total of two axially dimensioned bearings A1 solely parallel to the axis of rotation which is in contrast to Applicants’ specification which describes that an axial bearing can absorb both axial and radial forces which renders Applicants’ assertion moot (see p. 2, lines 25-27 of the specification, which means Applicants’ screw spindle pump contains bearings that also act on radial forces similarly to KOTHNUR as was asserted by Applicants (p. 9 of Applicants’ reply)).  Thus, a prima facie case of anticipation is fulfilled for independent Claim 1 such that the 35 U.S.C. 102 rejection based on KOTHNUR is maintained. 

For the reasons described above the amendments to the claims made in the
Response After Final Action will not be entered since amended independent Claim 1 reads on the prior art evidence of KOTHNUR.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday May 12, 2021
	
/Mary Davis/Primary Examiner, Art Unit 3746